DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 ALAN HA a/k/a ALAN T. HA and TRAM LEE HA a/k/a TRAM N. LE,
                         Appellants,

                                     v.

  BAC HOME LOANS SERVICING, L.P., f/k/a COUNTRYWIDE HOME
                  LOANS SERVICING, L.P.,
                        Appellee.

                              No. 4D13-4198

                            [January 20, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; George A. Shahood, Senior Judge; L.T. Case No.
562009CA007220.

  Jessica Vanvalkenburg of The Ticktin Law Group, P.A., Deerfield
Beach, for appellants.

   Adam M. Topel of Liebler Gonzalez & Portuondo, Miami, for appellee.

CIKLIN, C.J.

    In this foreclosure appeal, the appellants contend that the appellee
failed to establish it complied with a condition precedent and that it had
standing at inception of the suit. As to the latter issue, we find merit and
reverse on that ground.

   Mr. Ha executed a promissory note made payable to Countrywide
Home Loans, Inc. He and his wife executed a mortgage agreement
securing the loan.     Subsequently, the appellee, BAC Home Loans
Servicing, L.P. f/k/a Countrywide Home Loans Servicing (“BAC”),
brought a foreclosure action against Mr. and Mrs. Ha. BAC alleged it
was the servicer for the owner and acting upon the owner’s authority.
The copy of the note attached to the complaint was made payable to
Countrywide Home Loans, Inc. and does not contain an endorsement.

   At trial, BAC offered the original note, which contained an undated
blank endorsement. BAC’s witness, an employee of Bank of America, did
not know when the endorsement was made.
    On appeal, BAC argues that the original note established its standing
to foreclose. Although BAC may have established its standing at the time
of trial by filing the original note endorsed in blank, it did not establish
its standing at inception of the suit.

   By now it should be understood that a plaintiff’s standing at inception
of the suit is not established by filing the note with an undated
endorsement after the complaint has been filed. See Matthews v. Fed.
Nat’l Mortg. Ass’n, 160 So. 3d 131, 133 (Fla. 4th DCA 2015) (holding that
standing at inception of the suit was not established where the note
attached to the complaint was not made payable to the plaintiff and
contained no endorsement, even though the original note endorsed in
blank was introduced at trial); Focht v. Wells Fargo Bank, N.A., 124 So.
3d 308, 310 (Fla. 2d DCA 2013) (finding that bank’s submission of
original note endorsed in blank did not establish standing at inception of
suit where it was submitted several months after bank filed the
complaint); McLean v. JP Morgan Chase Bank Nat’l Ass’n, 79 So. 3d 170,
173 (Fla. 4th DCA 2012) (“‘[T]he plaintiff’s lack of standing at the
inception of the case is not a defect that may be cured by the acquisition
of standing after the case is filed.’ Thus, a party is not permitted to
establish the right to maintain an action retroactively by acquiring
standing to file a lawsuit after the fact.” (citation omitted)).

   BAC does not point to any evidence establishing its standing at the
inception of the suit and the record does not reflect any such evidence
was introduced at trial.

   Reversed.

TAYLOR and LEVINE, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2